Teacher Retirement Sydm      of lb%aa
hEtin,     - T6%6:


Dear Sir:                           Kttentioar- Mr. K. E. Davis

                                    Opinion I?cGO
                                                O-l&
                                    Ret Teacher Retirement System --
                                         Eaneficiary -- hembar designation
                                         under assumed name.

Your question for a legal opinion from this department is as follows:

         "May a member of the Teacher Retimm6nt System legally designate a
          beneficiary to receive the amount of hi6 aoomaulated aoatributions
          in case of hi6 d66th before Mtirament by using as his signature a
          name other than his legal name?

         "The abuse question is prompted by the follorringaircum&anoar a
         Personal Data Form ha6 be6n issued to I&v.Johu x. SlaVik, a member
         of the Teaoher Reti.rmncnt;
                                   System whose aooount ia being carried under that
         name. This Form contains a section that enables a member to designate
         a beneficiary to receive the amount of his aaaumulated contributions
         in aase of his death before retirtaneat. Mr. Slavik informs us that
         John M. Slavik i6 not his legal name but is the nam6 he has been known
         by ainae Shorbly after his birth at whioh time his mother remarried.
         There ha6 be6n no action taken in aonneation with changing his legal
         name, John Rudolf Mazooh to John P. Slavik. It is his desire, honever,
         to designate a beneficiary over his signature as John M. Slavik, if
         such action vuuld be held legal."

Ohioexecution, whether of contract, conveyanae, receipt or instrument
whatsoever, under a fiatitious or assumed nam6 is a8 valid and binding
in law a6 though he had exeouted in his legal name. It is a question of
identity. If the persolrexecuting is the per6on t6 be bound, then he is
bound by whatever name h6 exeoutes. It 088 make no differenoe whether the
arsumed name is a fictitious name or that of another person. (SO Tex. Jur.
692, Sea. 11). Neither oan it make any differenoe a8 to why, or the r6asona
for the us6 of a fiotitious or assumed name. One who ia unable to write hi6
name may neverbheless validly exeaute by his mark or any character indicating
hi6 intention to execute. Such instruments exeouted in any of the mode6
above mentioned are not only binding upon the party exaouting but they ar6
likewise bind4   upon th6 other parby to the inatI%aent. In sther words, the
instrwwnt 16 in all respacts valid and enforoaable aeo6Yding to its legal
purport and effeot.
Teacher Retirament System of Texss -Page 2         O-1864



                                       very truly yours

                             A;p1ORNR~GENERALOFTEXkS

                                 6/   Ooie Spear



                                 By Ooie Sper
                                     AaaiEtaut



APPROVED Jan 27j 1940

6/   Ge,raldC. 8-k6I

~GESALDC.MbNN
ATTONNEY GENEWU    OF '!fF.XhS

&PPROVED OPINION UWMITX'EE EX EL 111.B. CHARIMAN